In a letter signed on May 22, 2014, addressed to the Clerk of the Appellate Courts, respondent Lowell D. Ramsey, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2013 Kan. Ct. R. Annot. 396).
At the time the respondent surrendered his license, a complaint had been docketed by the Disciplinary Administrator s office for investigation and a finding of probable cause had been made. The complaint alleged that respondent violated Kansas Rule of Professional Conduct 8.4(d) (misconduct) (2013 Kan. Ct. R. Annot. 655).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Lowell D. Ramsey be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Therefore Ordered that the Clerk of the Appellate Courts strike the name of Lowell D. Ramsey from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2013 Kan. Ct. R. Annot. 406).